Citation Nr: 0324590	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for chronic low back 
pain.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Reno, Nevada (RO).  In January 2003, the Board undertook 
development of this claim that has now been completed.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A (West Supp. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).

In the present case, there is no indication that the RO has 
complied with the notice and assistance provisions of the 
VCAA.  The record does not reflect that the veteran was 
advised of the provisions of the VCAA or that the RO complied 
with the requirements of the VCAA in its adjudication and 
development of the veteran's claims.  Therefore, the Board 
may not proceed with appellate review.

In various statements associated with the record, the veteran 
reports that he received medical treatment for his back from 
private doctors since his discharge from active service.  
Specifically, he reports having had a laminectomy performed 
in 1989 in Seattle, and another surgery performed in 1995 in 
Reno.  However, none of these private medical records have 
been associated with the claims file.  In addition, the 
veteran alleges that his current low back symptomatology is 
due to an injury that he sustained during active service.  On 
the contrary, the RO has found that the veteran's current 
symptoms are not related to his service-connected low back 
disability or otherwise to his period of active service.  
Rather, the RO contends that the current symptoms are due to 
injury and disability that occurred after the veteran's 
discharge from active service.  In previous decisions, the RO 
has denied service connection for lumbosacral disc disease.  

Accordingly, the Board finds that the RO should obtain all 
relevant private treatment records and that the veteran 
should be afforded a VA examination in order to solicit a 
medical opinion as to the etiology of his current symptoms.  
Finally, the Board observes that the criteria for rating 
intervertebral disc syndrome under Diagnostic Code 5293 were 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (August 22, 2000).  In this regard, the veteran's 
claim for an increased evaluation for chronic lumbar pain 
must be considered pursuant to these revised criteria.  

Accordingly, this matter is remanded for the following 
actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO must notify the 
veteran of evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
private physicians, medical centers, and 
hospitals that have provided treatment 
for his low back.  After the veteran has 
signed the proper authorizations for 
release of information to the VA, the RO 
should obtain these records.

3.  Then, the RO should schedule the 
veteran for a VA orthopedic examination.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  The examiner is requested to 
review all pertinent records associated 
with the claim.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report subjective complaints and 
clinical findings in detail.  The 
examiner should fully evaluate the 
functional impairment due to the 
veteran's lumbar spine disability, 
including impairment due to pain, 
weakened movement, and flare-ups.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  
The examiner should opine whether it is 
as likely as not that the veteran's 
current low back symptomatology is 
related to his service-connected back 
disability or otherwise to his period of 
active service.  

4.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence 
pertinent to the issue on appeal, and the 
applicable law and regulations.  After 
the appropriate period of time in which 
to respond has been provided, the case 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




